department of the treasury internal_revenue_service washington d c date oct contact person my john patton 1d number uniform issue list t- qz contact number legend mo dear sir or madam this is in reply to your ruling_request of date requesting a ruling that private_foundation f's hiring of corporation m as an investment manager will not be an act of self-dealing pursuant to sec_4941 of the internal_revenue_code and sec_53 d -3 c of the foundation and similar excise_taxes regulations you f are recognized as exempt from federal_income_tax under sec_501 of the code and as a a disqualified m will provide receive no more than private_foundation under sec_509 of the code person under sec_4946 e of the code with respect to private_foundation f portfolio investment management services to reasonable_compensation for its services a for-profit corporation that is is represented that m will m is f it sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 a of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any disqualified_person with respect to it as defined in sec_4946 of the code sec_4941 d e of the code provides in pertinent part that the payment of compensation by a a disqualified_person for personal services that are reasonable and necessary to the private_foundation shall of self-dealing if private_foundation to carrying out the exempt_purpose of the compensation is not excessive not be act an sec_53_4941_d_-3 c of the foundation and similar excise_taxes regulations provides that under sec_4941 of the code except in the case of a government_official as defined in sec_4946 ‘of the code the payment of compensation by a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation is not excessive the term personal services inciudes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and reseils to third parties for the determination whether compensation is excessive see sec_1_162-7 of the income_tax regulations this paragraph applies without regard to whether the person who receives the compensation is an individual the portion of any payment which represents payment for property shall be treated as payment of compensation_for the performance of personal services a private_foundation to not b00 sec_53 d -3 c of the regulations example describes the exception to self-dealing under sec_4941 d e of the code foundation_manager and disqualified_person c of private_foundation x owns an investment counseling business and acting in his capacity as an investment counselor c manages foundation x's investment portfolio for which c receives an amount which is not excessive the payment of such reasonable_compensation by f to its disqualified_person c shall not constitute an act of self-dealing under sec_4941 of the code sec_4946 of the code defines the disqualified persons subject_to sec_4941 of the code sec_4946 a of the code provides that a disqualified_person includes a person who is substantial_contributor as defined in sec_507 of the code to the private_foundation a sec_507 of the code provides that a substantial_contributor is a person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if-such amount is more than percent of the tota contributions received by the foundation before the close of the tax_year of the foundation in which the contribution is received by the foundation from such person sec_4946 b of the code provides that a disqualified_person includes a foundation_manager under sec_4946 b of the code sec_4946 b of the code provides that a foundation_manager is an officer director or trustee of private_foundation or an individual having powers or responsibilities similar to those of officers the directors or trustees of the foundation sec_4946 c of the code provides that a disqualified_person includes a person who is an owner of more than percent of i i ii the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation sec_4946 of the code provides that a disqualified_person includes a member_of_the_family defined sec_4941 a a as any a b or a 1c of the code cited above sec_4946 d described individual code the of of in in sec_4946 of the code provides that the family of any individual shall include only his or her spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4946 a e of the code provides that a disqualified_person includes a corporation in which ‘persons described in a a a b a c or a d of the code own more than percent of the profits interest in this case m's providing of portfolio investment management services to type of personal service that is allowed under sec_4941 of the code as shown by the above cited example of sec_53_4941_d_-3 of the regulations describing the exception to self-dealing for an investment manager's services provided at reasonable_compensation to a private_foundation similarly the agreement between f and m for such services is not an act of self-dealing is f z0 accordingly we rule that f's payments to m for m's services as investment manager advisor and or will not be an act of self-dealing under sec_4941 of the code provided that the custodian for f compensation paid_by f to m is reasonable in amount for services actually provided because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_6110 of the code sincerely chasiw joseph chasin acting manager exempt_organizations technical group bol
